Citation Nr: 0024372	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  97-29 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
status post shell fragment wound of the right knee, total 
knee replacement with limited motion, currently rated 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran had active service from June 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).  The rating decision denied the 
veteran's claim of entitlement to an increased evaluation of 
the residuals of a shell fragment wound of his right knee.  
The veteran submitted a notice of disagreement with that 
rating decision in October 1996.  In the same month, the RO 
provided him with a statement of the case.  The veteran filed 
a timely substantive appeal in August 1997.  A 
videoconference before the undersigned Acting Member of the 
Board was conducted in July 2000.


REMAND

The veteran asserts that his residuals of his right knee 
disability have increased in severity since his last VA 
examination.  The veteran contended, during his 
videoconference that he currently suffers severe, constant 
pain and limitation of motion in the right knee.  In 
addition, he asserted that his right knee is much weaker than 
his left knee.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has stated that the duty 
to assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include 
the conduct of a VA examination where the record does not 
adequately reveal the current state of the claimant's 
disability.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) citing Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The Board notes that in the consideration of limitation of 
motion, the Court has set forth certain guidelines.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
expounded on the evidence required for a full evaluation of 
orthopedic disabilities.  In the DeLuca case, the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating increased rating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the veteran's knee disability is 
currently rated as 30 percent disabling.  In rating knee 
disabilities, the VA must consider opinions of the General 
Counsel (VAOPGCPREC 23-97 and 9-98), in which it was held 
that a claimant who has arthritis and subluxation/instability 
due to service-connected knee disability(ies) may be rated 
separately based on limitation of motion and lateral 
instability and subluxation.  Thus, separate ratings under 
Diagnostic Codes 5010, in conjunction with 5260 or 5261 as 
well as 5257 must be considered.  

In light of the foregoing, the veteran should be afforded a 
VA orthopedic examination in order to assess the veteran's 
service-connected knee disability.  Specifically, the 
examiner should ascertain the current level of functional 
impairment of the knee due to lateral instability and 
recurrent subluxation, and, if the veteran has lateral 
instability and subluxation of the knee, if that instability 
and/or subluxation is slight, moderate or severe.  In 
addition, the examiner should determine whether or not the 
veteran currently demonstrates arthritis and has limitation 
of motion of the right knee or pain per the directives of 
DeLuca.

Since the veteran apparently receives treatment at the 
Asheville VA facility, the recent medical records should be 
requested.  In addition, the veteran has submitted additional 
evidence since the issuance of the latest statement of the 
case.  The RO should consider this evidence in arriving at 
its decision.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain any VA treatment 
records of the veteran for service-
connected knee disability, which are not 
currently in the claims file, and add 
them to the claims file.  The RO should 
specifically request records from the 
Asheville VA facility.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of all current disabilities of the 
right knee.  The claims file should be 
made available to the examiner prior to 
the examination.  The examiner should 
state whether the veteran has arthritis 
of the right knee and, if so, whether it 
causes limitation of motion or pain and 
to what extent.  The examiner should be 
asked to determine whether the right knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  In addition, the examiner 
should ascertain the current level of 
functional impairment of the right knee 
due to lateral instability and recurrent 
subluxation, and, if the veteran has 
lateral instability and subluxation of 
the right knee, if that instability 
and/or subluxation is slight, moderate or 
severe.  

4.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for the right knee 
disability, taking into consideration all 
applicable diagnostic codes.  The RO 
should review and take into consideration 
the directives of DeLuca and the 
pertinent decisions of the General 
Counsel.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. CONNOLLY JEVTICH 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




